Citation Nr: 1549230	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-22 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death benefits for the purpose of accrued benefits, to include whether the appellant may be substituted for the surviving spouse of the Veteran for the purpose of processing this claim to completion.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945, and he died in April 1979.  The appellant is the son of the Veteran's presumed surviving spouse (documentation verifying the appellant's relationship to the Veteran and the marriage of the Veteran and the appellant's mother is not of record).  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 administrative decision of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied the appellant's claim for "accrued benefits" identified to be the "money owed to [his mother] at the time of her death."    

In an earlier, related decision in May 2015, which contained a different docket number, the Board dismissed the appeal of the Veteran's presumed surviving spouse on the basis that she had died during the pendency of her appeal for entitlement to death benefits.  In that decision, the Board acknowledged that, for VA purposes, the surviving spouse had been unrepresented, despite the fact that the appellant held a durable (civil) power of attorney during her lifetime, because the record lacked documentation that the appellant had executed a power of attorney for VA purposes (i.e. a VA Form 21-22).  However, the case was subsequently returned to the Board in June 2015 for "reactivation" of the appeal because the RO believed the Board's May 2015 dismissal of the appeal by the presumed surviving spouse was in error.  The RO stated that the appellant, and not the Veteran's presumed surviving spouse, was the proper appellant in the matter.  The Board disagrees.  

By way of background, this case originated when the Veteran's presumed surviving spouse filed an application for death benefits (i.e., VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse) in February 2011.  The application was signed by the appellant, as he held a power of attorney for his mother.  Documents submitted into the record show that he held a general power of attorney for her, to specifically include the power to "[p]repare, sign, and file documents with any governmental body or agency," to continue for her lifetime as well as a durable power of attorney for health care, both signed in January 2007.  After the appellant filed a written request for an update on the status of his mother's claim in February 2012, the RO sent a letter to the surviving spouse in April 2012, notifying her that it was unable to process her application for death benefits because it was not signed by her; the RO asked that she sign the claim form.  The RO's letter was dated on the very day of the surviving spouse's death.  Later in the month, the appellant notified the RO of her death with a copy of her death certificate, and requested that in the event that a favorable decision was made on her claim for benefits, the award be sent to her estate.  The RO responded with a September 2012 letter, notifying the appellant that his claim for accrued benefits was denied on the basis that his mother's application form for death benefits was not properly signed; the RO stated that VA did not recognize civil power of attorney appointments and that regulations required that the claimant (surviving spouse) sign the form.  The RO stated that as there was not a VA claim pending at the time of the surviving spouse's death, accrued benefits were denied.  From this determination, the current appeal ensued, with the appellant essentially arguing that his power of attorney should have been sufficient for purposes of signing the VA claim form on behalf of his mother who was in the early stages of dementia.  He also took issue with the fact that it took the RO more than a year to notify his mother that her signature was required to process her claim.  

Contrary to the statements of the RO, the Board believes that the appellant was authorized to file a claim for death benefits in February 2011 on behalf of his mother, as she was evidently incapable of managing her own affairs.  Nothing in the statute at the time the claim was filed in February 2011 expressly prohibited individuals holding durable powers of attorney from signing VA claim forms.  Significantly, the provision of 38 U.S.C.A. § 5101(a)(2), as amended effective August 6, 2012, specifically speaks to this situation:  "If an individual has not attained the age of 18 years, is mentally incompetent, or is physically unable to sign a form, a form filed under paragraph (1) for the individual may be signed by a court-appointed representative, a person who is responsible for the care of the individual, including a spouse or other relative, or an attorney in fact or agent authorized to act on behalf of the individual under a durable power of attorney.  If the individual is in the care of an institution, the manager or principal officer of the institution may sign the form."

It is noted that the foregoing provision was enacted after the filing of the claim for death benefits by the presumed surviving spouse; however, prior to that date, the statute is silent on the matter of whether one individual may be authorized to file a claim on behalf of another.  The law does not expressly state that the surviving spouse must herself sign an application form seeking benefits.  In any case, the regulatory provision of 38 C.F.R. § 3.155 (2010) is elucidative.  It states that "[a]ny communication . . . from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim."  (Emphasis added.)  (Sui juris is defined as having the capacity to manage one's own affairs.  See Sagainza v. Derwinski, 1 Vet. App. 575 (1991), citing Black's Law Dictionary 1434 (6th ed. 1990).)  Thus, at the time the appellant signed and filed a claim on his mother's behalf in February 2011, VA law at least contemplated that an individual may file on behalf of another who was not capable of managing her own affairs; and a year and a half later statutory provisions were enacted to clarify the circumstances of when one may file on behalf of another (as cited above).  The Board also points out that there is no evidence to show the appellant was seeking to become his mother's accredited agent in order to prosecute a claim for VA benefits; he merely signed her application on her behalf.    

Given the determination that the appellant was eligible to sign his mother's application in February 2011, her claim should have been accepted by the RO and should have been processed accordingly (in a timely manner).  Instead, the RO unfortunately delayed its consideration of the application until the surviving spouse died.  The RO then construed the appellant's comments following the death of his mother as a claim for accrued benefits owed to her, and denied his claim, which he contested.  However, the Board finds it important to note that in a reading of his February 2013 notice of disagreement and July 2013 substantive appeal statement, the appellant is not specifically asserting a claim for accrued benefits for himself but arguing that his mother's claim should be accepted, as signed by him, and processed to completion.  The RO in the July 2013 statement of the case sent to the appellant, while not reaching the merits of the claim filed by the surviving spouse, nevertheless addressed her claims for Dependency and Indemnity Compensation and for death pension.  When the RO certified the appeal to the Board in August 2013, it identified the surviving spouse (and not her son) as the appellant in the case.  The Board thereafter dismissed the surviving spouse's appeal in May 2015, based on her death during the pendency of the claim, which was the correct course of action, especially given the unusual set of circumstances that led to the appeal being docketed at the Board.  

The Board will now address the remaining issues in the matter in light of the finding that the appellant was authorized to sign the presumed surviving spouse's application in February 2011 and in light of the RO's actions in returning the case to the Board to address the appellant's appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the introduction, the Veteran's presumed surviving spouse (appellant's mother) had a claim for death benefits pending at the time of her death in April 2012.  As noted in the Board's decision in May 2015, the dismissal of the surviving spouse's appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, and that such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  The RO accepted the appellant's statements following the death of his mother as a claim for accrued benefits owed to her, but did not also consider them to be a request for substitution (because the RO did not consider that she had a pending claim at her death).  38 C.F.R. § 3.1010(c)(2) provides that an application for accrued benefits by an eligible person is deemed to include a request to substitute.  VA policy and procedures provide that an application for accrued benefits, notably when filed on a VA Form 21-534, is accepted as both a claim for accrued benefits and a substitution request.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  While the appellant did not file a VA Form 21-534 following his mother's death or specifically request to be substituted for his mother on her claim, the RO nevertheless accepted his statements as a claim for accrued benefits.  Moreover, in light of the finding that the presumed surviving spouse had a pending claim at the time of her death, the Board construes the appellant's statements after her death as a request for substitution (and in fact perceives them as more readily interpreted as a substitution request than an accrued benefits claim).  As the RO has not made a determination as to the appellant's actual eligibility to be a substitute in the appeal, the case is remanded for further development on the issue of substitution, and if he is determined in the first instance to be eligible for substitution, the RO should adjudicate on the merits the claim for death benefits filed in February 2011.

The remaining issue for consideration is whether the appellant is entitled to death benefits for the purpose of accrued benefits.  The RO notified the appellant in September 2012 that it was denying his claim for accrued benefits because there was no money owed to his mother by VA as she did not have a claim pending at the time of her death.  The RO has returned this case to the Board, and "reactivated" the appeal, on the basis that an appeal has been perfected with regard to the appellant's claim for accrued benefits and that the Board has yet to consider such appeal.  In light of the Board's determination that the surviving spouse did have a claim pending at the time of her death, the RO should readjudicate the appellant's claim for accrued benefits to include the issue of whether he is an eligible claimant.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to death benefits for purposes of accrued benefits, with consideration of whether the appellant is an eligible claimant.  The AOJ should take as fact that the appellant's mother had a claim pending at the time of her death.  

2.  Adjudicate the issue of substitution in the first instance, that is, determine whether the appellant is a proper substitute claimant for the surviving spouse of the Veteran for the purpose of processing to completion a claim of entitlement to death benefits filed in February 2011.  The AOJ should take as fact that the appellant's mother had a claim pending at the time of her death.  

3.  If the request for substitution is granted, the AOJ should adjudicate his mother's claim of entitlement to death benefits. 

4.  If the benefit sought on appeal is not granted following completion of the foregoing development and adjudication, the appellant should be furnished an appropriate SSOC and afforded reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).




